DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities: In order to improve the readability of the specification a when a document is mentioned on the specification, the details, e.g., patent or application number(s) or title if an article, should be explicitly included at that point and not in a list in some other part of the specification. This helps the reading since the reader does not have to go back and forth in the specification.
.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over any of Hiroshi et al. (hereafter Hiroshi), JPH 10311000 A (machine translation used), Bilodeau et al., (hereafter Bilodeau), US Patent Application Publication No.  2017/0073893 A1, Laine et al., (hereafter Laine), US Patent No. 9,506,197 B2, Kinnunen et al., (hereafter Kinnunen), US Patent Application Publication No.  20150114581 A1 and Axrup et al., (hereafter Axrup), US Patent Application Publication No. 201380180680 A1, just to cite a few.
With regard to claims 1-3 and 5, All of the above references teach a fiber molded product, e.g., pulp molded or papers/paperboards, including a mixture/blend of cellulosic pulp, i.e., defibrillated fibers for papermaking1 and microfibrillated cellulose (MFC), made using a slurry/aqueous suspension of the mixture/blend of the pulp and MFC, forming a wet paper which is then dewatered by pressure and then dried using a heating system, i.e., the product/paper is formed using papermaking techniques. The references also teach that microfibrillated Cellulose (MFC) is also called nanofibrillated cellulose (NFC), cellulose nanofiber (CNF), since the fibers have a diameter range covering micro and nanosize. The sections, paragraphs and/or column number where the teachings of each references are shown below:
Hiroshi: Abstract, ¶-[0006], which teaches the use of the blend, [0012] teaches the defibration of the pulp/fibers, [0015] teaches the size of the fine fibers, which can be called Microfibrillated fibers since they are in the micro-size range, and example ¶-[0034]-[0036] teaches the process as claimed and proportions of the fibers in the claimed range.
Bilodeau: ¶-[0010] teaches the different names of  MFC; ¶-[0066] teaches the making of papers with the blend in proportions falling within the claimed range. The examples on ¶-[0071]-[0082] teach the process as claimed.
Laine: paragraph bridging columns 3 and 4 teaches the different sizes of fibers on MFC; column 4, lines 24-42, teaches the different names of MFC; example 1 and Table 1 teach the blend of pulp and microfibrillated fibers in the making of paper in proportions falling within the claimed range.
Kinnunen: Abstract, ¶-[0018], [0022], [0033] and [0042]. Those paragraphs disclose the making of papers using a blend of papermaking pulps and MFC/NFC in proportions falling within the claimed range.  
Axrup: ¶-[0019]-[0020], [0025]-[0026], [0032] and [0036]. Those paragraphs disclose the making of papers using a blend of papermaking pulps and MFC/NFC in proportions falling within the claimed range.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over any of Hiroshi, Bilodeau, Laine, Kinnunen and Axrup, all then cited above in view of Katsuhiro et al., (hereafter Katsuhiro), JP 2013076177 A (Machine Translation used).
The primary references have been discussed above and they teach that the microfibrillated cellulose has fiber range in the nano size, and therefore, it can be said that MFC is a mixture of micro and nano-sized fibers/fibrils and optimizing the proportions of each is within the levels of ordinary skill in the art  and considered obvious, absent a  showing of unexpected results. Moreover, Katsuhiro teaches a process of making paper/non-woven by the wet process, adding a suspension including pulp fibers and nanofibrillated cellulose to a wire, forming a wet-web, dewatering said wet-web and then drying the dewatered web to form the paper/non-woven. Katsuhiro teaches that the nanofiber has two sizes, one in the micro size, i.e., microfibers, the microfibrillated cellulose with average diameter  of 100 nm (0.1 microns) and less than 1,000 nm (1 micron) and a second cellulose nanofiber having an average diameter of less than 100 nm, corresponding to the nanofibrillated cellulose claimed. Katsuhiro teaches that busing such different size of fibers reinforce the product, improving the permeability and denseness of the product.  Note as indicated above optimizing the proportions of  the different materials in a product, e.g., the fibers in this particular case, would have been obvious to one of ordinary skill in the art; see pages 2-3, “Paper making process” heading.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “”Process of Making Molded Products Using Papermaking Pulps and Microfibrillated Cellulose.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
    

    
        1 Papermaking Fibers are inherently defibrillated and thus the “defibrated” part is met by the use of papermaking pulps. Moreover, the references explicitly teach the refining of the fibers which is the defibrillation of the pulp.